PER CURIAM.
This is the third appeal which appellant husband has brought in connection with matters complained of relative to the dissolution of the marriage of the parties to this cause, 376 So.2d 924.
In this appeal appellant is seeking reversal of an order of the Circuit Court of Dade County, Florida awarding his former wife the sum of $18,000 as and for reasonable attorneys fees due her attorneys, Koeppel, Stark & Newmark for services rendered in an effort to enforce the court’s final judgment of dissolution of marriage. The fee of $18,000 was apportioned as follows: $8,300 for services rendered in case no. 76-27588 in the Circuit Court of Dade County, Florida; $8,000 for services rendered in case no. 79-195CA, in the Circuit Court of Monroe County, Florida; and $1,700 for services rendered in the Courts of Alabama.
It is appellant’s contention that the trial court erred in its award of each of these fees. We cannot agree.
We have carefully considered appellant’s contentions in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated. Accordingly, the order appealed is affirmed.
Affirmed.